Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant’s amendments filed 22 July 2022. Claims 1-20 were previously pending. Claims 1, 3, 6, 10, 11, 13, 16, 17 and 19 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.

Response to Arguments
Claims 3, 11, and 17 have been amended to address the previous noted informalities. Accordingly, the objections are withdrawn.
Applicant’s arguments, see remarks pages 9 and 10, filed 22 July 2022, with respect to the rejection of claims 1, 10, and 16 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Sakashita and Kadatch et al (US2012/0191912).
However, Applicant’s argument Cady’s teaching of a minimum and maximum IOPS setting of the volume does not suggest “a limit on a number of (read, write, and/or input/output) operations within the period of time processed by a given storage processing node of the plurality of storage processing nodes” is not persuasive. Cady teaches multiple volumes with each volume having a limit to the minimum number of input and output operations per second which can be handled by the volume and also a maximum number of input and output operations per second which can be handled by the volume. In other words, Cady teaches a limit to the number of input/output operations over a period of one second, which can be handled by each of the volumes. Each volume corresponds to a storage node for handling a certain amount of IOPS, of the plurality of volumes/storage nodes. Accordingly,  examiner maintains that Cady’s teaching of IOPS setting of the volume discloses [operations] “processed by a given storage processing node”, where maximum IOPS discloses the operations over a period of time and the storage volume is the equivalent of Applicant’s storage processing node.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, 10, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al (US2021/0105322 A1, hereinafter Sakashita) in view of Kadatch et al (US2012/0191912, hereinafter Kadatch).
Regarding claims 1, 10, and 16, taking claim 1 as exemplary, Sakashita discloses a method comprising: 
determining a number of input/output operations for a period of time associated with each of a plurality of storage volumes (See Sakashita, Fig. 10 and [0073], disclosing volume performance table 124 containing read and write IOPs), wherein the input/output operations associated with a given one of the storage volumes are processed by a corresponding one of a plurality of storage processing nodes based on a current mapping of the plurality of storage volumes to respective ones of the 10plurality of storage processing nodes (See Sakashita, Figs. 8 and 10, [0069] and [0073], disclosing volume placement table 122 indicating placement relationship between volumes and nodes and volume performance table 124, disclosing the I/O operations handled by each volume at a particular time stamp and therefore disclosing a current volume/node mapping at the time of capturing the performance information for each volume); 
obtaining a plurality of constraints that limit the input/output operations processed by at least a subset of the storage processing nodes (See Sakashita, [0079] and [0093], disclosing a latency to resource utilization rate relationship and [0093], disclosing the latency needing to meet a predetermined requirement for the latency via service level agreements, or constraints); 
identifying one or more possible mappings of the plurality of storage volumes to respective ones of the plurality of storage processing nodes that satisfy the plurality of constraints (See Sakashita, [0061], [0062], disclosing repetitively executing a volume placement optimization calculation for smoothing system loads and Fig. 8 and [0069], disclosing volume placement table indicating volume 24 placement with respect to which node 10, and [0079] and [0093], disclosing resource utilization rates and thresholds that must meet service level agreements, or constraints); and 15
selecting an alternative mapping of the plurality of storage volumes to respective ones of the plurality of storage processing nodes by applying at least one designated function to at least a subset of the one or more possible mappings (See Sakashita, [0090]-[0093], disclosing an evaluation calculation for determining a node to volume value and arranging them in descending order using latency and threshold values, which can be determined by service level agreements, or constraints),
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (See Sakashita, Fig. 1 and [0044], disclosing distributed storage system 1, having CPU 11 and memory 12).  
Sakashita does not disclose wherein the plurality of constraints comprise one or more of: (i) a limit on a number of read operations within the period of time processed by a given storage processing node of the plurality of storage processing nodes, (ii) a limit on a number of write operations within the period of time processed by a given storage processing node of the plurality of storage processing nodes, and (iii) a limit on a number of input/output operations within the time period of time processed by a given storage processing node of the plurality of storage processing nodes.
However, Kadatch discloses wherein the plurality of constraints comprise one or more of: (i) a limit on a number of read operations within the period of time processed by a given storage processing node of the plurality of storage processing nodes, (ii) a limit on a number of write operations within the period of time processed by a given storage processing node of the plurality of storage processing nodes, and (iii) a limit on a number of input/output operations within the time period of time processed by a given storage processing node of the plurality of storage processing nodes (See Kadatch, Table 1 and [0016] disclosing node selection for writing data and [0024], disclosing nodes based on different classes, where class B are two times faster, or in other words, the limit of I/O operations within a given time period are two times larger than nodes in a class A designation).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume migration system of Sakashita with the node selection criteria of Kadatch as storage performance can be improved by increasing storage speed by writing to storage nodes with available capacity (see Kadatch [0005]). 

Regarding claim 2, Sakashita in view of Kadatch disclosed the method of claim 1 as described hereinabove. Sakashita further discloses wherein the at least one designated function comprises a cost function that reduces a number of storage volumes that are mapped to a different storage processing node in the alternative mapping (See Sakashita, [0105]-[0109] disclosing using the optimizer to migrate volumes on the basis of a goodness value, where in cases where the goodness value is improved, setting a BESTMOVE variable to move the volume, and where the goodness value is not improved, not migrating the volume and reducing the number of storage volumes that are migrated).  


Regarding claims 6, 13, and 19, taking claim 6 as exemplary, Sakashita in view of Kadatch disclosed the method of claim 1 as described hereinabove. Sakashita further discloses wherein the input/output operations comprise a plurality of the read operations and a plurality of the write operations (See Sakashita Fig. 10 and [0073], disclosing volume performance table 124 containing read and write IOPs), and wherein the plurality of read operations and the plurality of write operations are balanced separately among the storage volumes (Fig. 10 and [0073], disclosing volume performance table 124 containing read and write IOPs separately for multiple different volumes, or in other words, each volume separately handling its own balance of read and write operations).  
Regarding claims 9 and 15, taking claim 9 as exemplary, Sakashita in view of Kadatch disclosed the method of claim 1 as described hereinabove. Sakashita further discloses associating the plurality of storage volumes to the respective ones of the plurality of storage processing nodes using the alternative mapping (See Sakashita, [0062] and [0063], disclosing executing migration of volumes and Fig. 11 and [0074], disclosing moving volumes from source node to destination node, or an alternative mapping to the original mapping).  


Claims 4, 8, 12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al (US2021/0105322 A1, hereinafter Sakashita) in view of Kadatch et al (US2012/0191912, hereinafter Kadatch), further in view of Booth et al (US2018/0267728 A1, hereinafter Booth).
25Regarding claims 4, 12, and 18, taking claim 4 as exemplary, Sakashita in view of Kadatch disclosed the method of claim 1 as described hereinabove. Neither Sakashita nor Kadatch further disclose wherein the at least one designated function comprises a cost 30function that maps the storage volumes to the storage processing nodes in a manner that reduces a difference between a percentage of the total input/output operations processed by at least one 23123207.01 storage processing node and a target percentage of the total input/output operations processed by at least one storage processing node.
However, However, Booth discloses wherein the at least one designated function comprises a cost 30function that maps the storage volumes to the storage processing nodes in a manner that reduces a difference between a percentage of the total input/output operations processed by at least one23123207.01 storage processing node and a target percentage of the total input/output operations processed by at least one storage processing node (See Booth, [0045], disclosing monitoring average IOPS for each volume compared to an average IOPs against the requested service level agreement, or target IOPS, and if the policy defined on the storage pool is to “maintain an even-balanced based on IOPS,” selecting volumes for migration, or in other words, migrating the volume results in a mapping that reduces the imbalance between the actual IOPS and target/policy defined IOPS).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume migration system of Sakashita and Kadatch with the individual storage volume I/O monitoring of Booth as it provides reduced application downtime by ensuring and maintaining balanced storage pools (see Booth [0011] and [0013]).

Regarding claims 8, 14, and 20, taking claim 8 as exemplary, Sakashita in view of Kadatch disclosed the method of claim 1 as described hereinabove. Neither Sakashita nor Kadatch further disclose wherein the plurality of constraints that limit the input/output operations processed by each storage processing node comprises a permissible percentage range of the input/output operations processed by each storage processing node.  
However, Booth discloses wherein the plurality of constraints that limit the input/output operations processed by each storage processing node comprises a permissible percentage range of the input/output operations processed by each storage processing node (See Booth, [0045], disclosing monitoring average IOPS for each volume compared to an average IOPs against the requested service level agreement, and if the policy defined on the storage pool is to “maintain an even-balanced based on IOPS,” selecting volumes for migration).
Sakashita, Kadatch and Booth are analogous art as they are each directed to improved storage management techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume migration system of Sakashita and Kadatch with the individual storage volume I/O monitoring of Booth as it provides reduced application downtime by ensuring and maintaining balanced storage pools (see Booth [0011] and [0013]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al (US2021/0105322 A1, hereinafter Sakashita) in view of Kadatch et al (US2012/0191912, hereinafter Kadatch), further in view of Rao et al (US2018/0321861 A1, hereinafter Rao).

Regarding claim 5, Sakashita in view of Kadatch disclosed the method of claim 1 as described hereinabove. Neither Saksahita Kadatch disclose wherein the selecting the alternative mapping further comprises 5applying one or more time-based stopping criteria.
However, Rao discloses wherein the selecting the alternative mapping further comprises 5applying one or more time-based stopping criteria (See Rao, [0031], disclosing a multipath solution includes at least one default timeout value).
Sakashita, Kadatch, and Rao are analogous art as they are each directed to improved storage communication techniques. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume migration system of Sakashita and Kadatch with the timeout value of Rao as it allows for completely automated multipath configuration ensuring optimal performance (See Rao [0016]).  

It would Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al (US2021/0105322 A1, hereinafter Sakashita) in view of Kadatch et al (US2012/0191912, hereinafter Kadatch), further in view of Cady (US 11,140,219 B1, hereinafter Cady).
Regarding claim 7, Sakashita in view of Kadatch disclosed the method of claim 6 as described hereinabove. Sakashita further discloses wherein the plurality of constraints comprises: (i) a first sum of the plurality of read operations (See Sakashita, Fig. 10 and [0073], disclosing volume performance table having total reads per second), and 
(ii) a second sum of the plurality of write operations (See Sakashita, Fig. 10 and [0073], disclosing volume performance table having total writes per second).
Neither Sakashita nor Kadatch disclose the read and write constraints being above a lower limit of a total number of read and write operations, respectively, and below an upper limit of the total number of read and write operations, respectively.  
However, Cady discloses read and write constraints being above a lower limit of a total number of read and write operations, respectively, and below an upper limit of the total number of read and write operations, respectively (See Cady, Col. 11, lines 53-56, disclosing for each volume receiving a minimum and maximum IOPs setting assigned to the respective volume). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the volume migration system of Sakashita and Kadatch with the individual volume IOPS settings of Cady as the user experience can be improved by reducing throttling of volumes allowing the system and network to run more efficiently (See Cady, Col. 4 line 63 – Col. 5 line 3). 

However,
Allowable Subject Matter
Claims 3, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior teaches:
(1) Sakashita discloses a data migration system based on usages of resources by acquiring per period usage and calculating estimated latency to decide an optimized migration pattern. 
(2) Booth discloses monitoring average IOPS for each volume compared to an average IOPs against the requested service level agreement.
(3)  Cady discloses a minimum and maximum IOPS settings for storage volumes
However, they do not disclose the combination of selecting an alternative mapping of the plurality of storage volumes to respective ones of the plurality of storage processing nodes by applying at least one designated function to at least a subset of the one or more possible mappings, where the cost function applies an exclusive or function for each storage volume to determine a number of storage volumes that are mapped to the different storage processing node in the alternative mapping, as in dependent claims 3, 11, and 17.  


EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137